PNG
    media_image1.png
    340
    340
    media_image1.png
    Greyscale
United States Patent and Trademark Office    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov











BEFORE THE PATENT TRIAL AND APPEAL BOARD


Application Number: 15/971,780
Filing Date: 4 May 2018
Appellant(s): Hydration Labs, Inc.



__________________
Adam J. Thompson
For Appellant


EXAMINER’S ANSWER





This is in response to the appeal brief filed 02/28/2022.

(1) Grounds of Rejection to be Reviewed on Appeal
Every ground of rejection set forth in the Office action dated 09/02/2021 from which the appeal is taken is being maintained by the examiner except for the grounds of rejection (if any) listed under the subheading “WITHDRAWN REJECTIONS.”  New grounds of rejection (if any) are provided under the subheading “NEW GROUNDS OF REJECTION.”
The following ground(s) of rejection are applicable to the appealed claims.
Claims 1, 2, 3, 5, 12, 13, 19 and 23 are rejected under 35 U.S.C. 103 as being unpatentable over GREEN (2017/0043992) in view of Lim (US 2013/0106690),  Black et al. (US 2003/0121937) and Ergican et al. (US 2014/0239521).
Regarding claim 1, GREEN discloses a beverage dispensing system and method including: simultaneously displaying on a user interface 1518 a first manually operated switch 1524a, 1524b, 1526a, 1526b that is actuable by a user to set only a carbonation level for a beverage to be dispensed (see fig. 23 and paragraph 110) and a second manually operated switch 1522 for selecting a flavored beverage and actuable by the user to cause the corresponding flavored beverages to be dispensed (see fig. 23 and paragraph 110); receiving a first signal from the first manually operated switch 1524a, 1524b, 1526a, 1526b indicating only a carbonation level set by the user for the beverage to be dispensed (see fig. 23 and paragraph 110), the first signal not being representative of other characteristics of the beverage to be dispensed including a flavor of the beverage (see fig. 23 and paragraph 110); receiving a second signal from one of the second manually operated switches 1522 indicating the corresponding flavored beverage is to be dispensed (see fig. 23 and paragraph 110); and in response to the first and second signals, controlling a pressure regulator associated with a supply of C02. It is noted that GREEN discloses wherein the user interface 1518 for controlling the first and second signal may be provided on the dispenser 100 (see paragraph 110). GREEN further discloses wherein the dispenser 100 includes a pressure regulator (500; fig. 1 and 341B; fig. 15) of conventional design associated with a supply 480 of C02  (see fig. 1), wherein via a control board 120 (fig. 1), a control signal is transmitted to the pressure regulator 500, 341B for controlling the flow of CO2 from the CO2 source 480 (see figs. 1 and 15, and paragraphs 32, 38 and 68); and in response to a first signal (signal of selected carbonation level) and second signal (signal of selected flavored beverage) controlling a ratio of still water and carbonated water flowing to a dispensing orifice to dispense the flavored beverage corresponding to the second signal (signal of selected flavored beverage) at the indicated carbonation level corresponding to the first signal (signal of selected carbonation level; see paragraphs 93 and 101).
With further regards to claim 1, as stated above GREEN discloses a second manually operated switch for selecting a flavored beverage to be dispensed. However, GREEN is silent to the teaching of a plurality of second manually operated switches each corresponding to a different flavored beverage.
Lim teaches a beverage dispensing method including providing a plurality of manually operated switches 410a-410f each corresponding to a different flavored beverage to be dispensed, allowing a user to select a desired brand or beverage flavor (see figs. 4A and 7A and paragraphs).
Thus, one of ordinary skill in the art would recognize that the known option of forming the second manually operated switch to include a plurality of second manually operated switches each corresponding to a different flavored beverage involves only routine skill in the art, for the predictable result of facilitating user selection of a desired brand or beverage flavor. 
With respect to the limitation “the second signal being received after the first signal” (it is noted that due to the fact the switch for beverage flavor and the carbonation switch are displayed simultaneously, one may select the carbonation level first; see fig. 23). Notwithstanding, it is noted that Lim additionally discloses wherein the carbonation level (via switch 455-a, 455-b) may be selected first, were the beverage flavor signal is received after the carbonation signal (see paragraph 53).
With respect to the limitation “adjusting a flow rate of a concentrate for the flavored beverage based on a second flow rate of a water source and the indicated carbonation level”. It is noted that Applicant’s disclosure is silent to this language. Applicant’s disclosure states that the flow rate of concentrate is adjusted or controlled based on the flow rate of whichever kind of water is dispensed--carbonated, non-carbonated, or a mix (see page 27, second to last paragraph, of applicant’s specification). Green discloses wherein the concentrate is adjusted or controlled based on the flow rate of whichever kind of water is dispensed (i.e. at selected or indicated carbonation level); see Green paragraph 92 where the controller controls the ratio of each ingredient to achieve the desired recipe (see paragraph 92). Green further states that the system provides for carbonated beverage (i.e. carbonated water) to be tailored according to a recipe value stored in conjunction with other drink recipe ingredients (i.e. concentrate or syrup ratio; see paragraph 101). Accordingly, the concentrate flow rate may be adjusted based on the flow rate of whichever kind of water is dispensed (i.e. at a selected or indicated carbonation level--carbonated, non-carbonated, or a mix), in order to achieve recipe to create a good-tasting drink. Notwithstanding, the Black reference is cited for the teaching of a beverage dispensing method wherein a controller 240 controls the flow rate of concentrate which may be based on the flow rate of carbonated water, to ensure the desired predetermined ratio is achieved (see paragraphs 55 and 56, 62).
Thus, one of ordinary skill in the art would recognize that the known option of adjusting the flow rate of concentrate for the flavored beverage being based on a second flow rate of a water source and the indicated carbonation level (adjusting the flow rate of concentrate for flavored beverage based on the flow rate of whichever kind of water is selected to be dispensed--carbonated, non-carbonated, or a mix), involves only routine skill in the art, for the predictable result of ensuring the desired predetermined ratio is achieved (i.e. between the concentrate and carbonated water). 
With further respect to claim 1, The combination of Green, Lim and Black discloses all the elements of the claimed invention except the teaching of determining an average dispense time for the beverage; and generating an alert that a filter needs to be changed based on the average dispense time increases beyond a predefined threshold.
Ergican teaches a beverage dispenser including a filter for filtration of all water entering the system, wherein the dispenser determines an average dispense time for the beverage and generates an alert that the filter needs to be changed based on the average dispense time increasing beyond a predefined threshold (see paragraphs 109-111).
Accordingly, one of ordinary skill in the art would recognize that the known option of providing the dispenser with a filter, where the dispenser may determine an average dispense time for the beverage, and generating an alert that the filter needs to be changed based on the average dispense time increasing beyond a predefined threshold, involves only routine skill in the art, for the predictable result of providing a filtration system for the water entering the dispenser, which includes means for indicating to the user when replacement is needed, ensuring proper filtration.
Regarding claims 2 and 5, GREEN and Lim disclose in which the first and second manually operated switches comprises a portion of a touch screen (see GREEN fig. 23 and paragraph 110; and Lim figs. 4A and 7A and paragraph 23).
Regarding claim 3, GREEN discloses wherein the first signal from the first manually operated switch (1524a, 1524b, 1526a, 1526b) is indicative of a carbonation level on an arbitrary scale (see GREEN fig. 23 and paragraph 110), and the method comprises mapping the carbonation level set by the user from the arbitrary scale to a parameter representing a pressure at the pressure regulator (see GREEN figs. 1 and 23, and paragraphs 38, 89, 90 and 110).
Regarding claims 12 and 13, GREEN discloses indicating to a user the carbonation level (via display portion 1528) by a characteristic of light (colored light via the display) presented to the user (see fig. 28 and paragraph 110).
Regarding claim 19, the combination of GREEN, Lim, Black and Ergican discloses wherein the first manually operated switch is actuable by the user to set a first carbonation level corresponding to a still beverage or to set a second carbonation level corresponding to a carbonated beverage (i.e. Green teaches where the first manually operated switches sets a carbonation corresponding to a carbonated beverage of users selection; see fig. 23 and paragraph 110); and wherein each of the plurality of second manually operated switches (as taught by Lim; see discussion above) are actuable by the user to dispense the corresponding flavored beverage as either a still beverage or a carbonated beverage based on the carbonation level set using the first manually operated switch.
Regarding claim 23, Green further discloses a control board, and computing device in communication with the control board in as much as applicant, via a controller in communication with an input device for controlling dispensing (see paragraphs 32, 33, 62, 101 and 111).
Claims 4, 11 and 14 are rejected under 35 U.S.C. 103 as being unpatentable over GREEN (2017/0043992) in view of Lim (US 2013/0106690),  Black et al. (US 2003/0121937) and Ergican et al. (US 2014/0239521), as applied to claims 1 and 3 above, further in view of Siegel (2018/0132507).
Regarding claims 4, 11 and 14, the combination of GREEN, Lim, Black and Ergican discloses all the elements of the claimed invention except the teaching of mapping changes reflecting information about previous beverages dispensed (i.e. storing data representing carbonation level and volume of flavor of previous beverage dispensed), including updated information about preferences of consumer’s dispensed beverages.
Siegel teaches a beverage dispenser including manually operated switch (control panel 172), including the method of receiving a signal from a manually operated switch (control panel 172) indicating a carbonation level of a beverage to be dispensed (figs. 1 and 2, and paragraphs 4 and 71), and in response to the signal (from the control panel 172), controlling a ratio of the beverage flowing to a dispensing orifice (figs. 1 and 2, and paragraphs 4 and 71), wherein the manually operated switch (control panel 172) may include stored pre-programmed recipes of beverages which may be selectable by a user, or mapped changes (stored user preferences, i.e. a desired carbonation level, and volume of flavored beverage dispensed) for automatically providing an interface to a user next time he/she comes in to purchase a beverage, so that he/she may use preset options for ordering a beverage based on his past preferences (see paragraph 73).
Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide the beverage dispenser of the combination of GREEN, Lim, Black and Ergican with the method of mapping changes (storing data representing the carbonation level and volume of the flavored beverage dispensed) reflecting information about previous beverages dispensed, including updated information about preferences of consumers dispensed beverages, as taught by Siegel, in order to provide a convenient beverage dispenser, which automatically provides preset options for ordering a beverage based on a consumers past preferences.
Claims 6 and 7 are rejected under 35 U.S.C. 103 as being unpatentable over GREEN (2017/0043992) in view of Lim (US 2013/0106690),  Black et al. (US 2003/0121937) and Ergican et al. (US 2014/0239521), as applied to claim 1 above, further in view of Haskayne et al. (US 2011/0181417).
Regarding claim 6, the combination of GREEN, Lim, Black and Ergican discloses all the elements of the claimed invention except the teaching of disabling the manually operated switch indicating a component to be included in the beverage to be dispensed in response to information representing a sufficiency of a supply of component.
Haskayne teaches a dispensing method including disabling a switch, indicating a component to be included in the beverage to be dispensed in response to information representing a sufficiency of a supply of component (i.e. dispensing is prevented when component is sold-out; see paragraph 47).
Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to disable the combination of GREEN, Lim, Black and Ergican manually operated switch indicating a component to be included in the beverage to be dispensed in response to information representing a sufficiency of a supply of component, as taught by Haskayne, in order to prevent the dispensing of a beverage which is out of product.
Regarding claim 7, it is noted that GREEN discloses wherein the dispensing apparatus may be in communication with a central server (i.e. computing device like a laptop, tablet, cellular telephone etc., see paragraph 110). Accordingly, the combination of GREEN, Lim, Black, Ergican and Haskayne may receive the information from a central server (the switch remaining disabled when the refill is sold out).
Claims 8, 9 and 10 are rejected under 35 U.S.C. 103 as being unpatentable over GREEN (2017/0043992) in view of Lim (US 2013/0106690),  Black et al. (US 2003/0121937) and Ergican et al. (US 2014/0239521), as applied to claim 1 above, further in view of Bortoletto et al. (US 2012/0104028).
Regarding claims 8, 9 and 10, it is noted that GREEN discloses wherein the carbonation level may be adjusted via input switches (i.e. 1524a, 1524b; see fig. 23). However, the combination of GREEN, Lim, Black and Ergican is silent to the teaching of the manually operated switch indicating the level based on a position of the manually operated switch.
Bortoletto teaches a beverage dispenser including a manually operated switch in the form of a slider (i.e. via lever which results in pushing or sliding action) which includes positions (rotational positions) corresponding to a volume level, which may be adjusted to control the beverage ratio (see paragraphs 22 and 25).
Accordingly, the substitution of one known input device (the manually operated switch indicating the level based on a position of the manually operated switch, as disclosed by Bortoletto) for another known input device (input switches or buttons) would have been obvious to one of ordinary skill in the art at the time of the invention this amounts to simple substitution of one known input device for another and would have yielded predictable results, namely, providing user input for controlling the dispensing process (i.e. controlling the carbonation level).
Claims 15 and 16 are rejected under 35 U.S.C. 103 as being unpatentable over GREEN (2017/0043992) in view of Lim (US 2013/0106690),  Black et al. (US 2003/0121937) and Ergican et al. (US 2014/0239521), as applied to claim 1 above, further in view of Buck (US 3,777,937).
Regarding claims 15 and 16, the combination of GREEN, Lim, Black and Ergican is silent to the teaching of an additional third manually operated switch actuable to set a flavor strength. 
Buck teaches a dispensing apparatus including a first a “flavored beverage” switch50 (i.e. type of alcohol), a carbonation switch 50 (switch allows one to select water or soda), and an additional third switch (SS) for allowing a user to set a flavor strength (fig. 6 and col. 7, lines 15-20).
Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide the combination of GREEN, Lim, Black and Ergican with an additional third manually operated switch actuable to set a flavor strength, as taught by Buck, in order to permit user control on the quantity of flavor according to the users preference for the beverage dispensed.
Claim 20 is rejected under 35 U.S.C. 103 as being unpatentable over GREEN (2017/0043992) in view of Lim (US 2013/0106690),  Black et al. (US 2003/0121937) and Ergican et al. (US 2014/0239521), as applied to claim 1 above, further in view of Hecht et al. (US 2011/0315711).
Regarding claim 20, the combination of GREEN, Lim, Black and Ergican discloses all the elements of the claimed invention but is silent to the teaching of one of the second manually operates switches (flavored beverage switches) corresponding to plain water.
Hecht teaches a dispensing apparatus including a plurality of flavored beverage switches wherein one may be used to dispense plain water (see paragraph 130).
Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide the combination of GREEN, Lim, Black and Ergican with of one of the second manually operates switches (flavored beverage switches) corresponding to plain water, as taught by Hecht, in order give the user the option of selecting water as the desired beverage for consumption.
Claim 22 is rejected under 35 U.S.C. 103 as being unpatentable over GREEN (2017/0043992) in view of Lim (US 2013/0106690),  Black et al. (US 2003/0121937) and Ergican et al. (US 2014/0239521), as applied to claim 1 above, further in view of Hoare et al. (US 2014/0097549).
Regarding claim 22, the combination of GREEN, Lim, Black and Ergican discloses all the elements of the claimed invention but is silent to the teaching of receiving, via the control board, information from a load cell positioned beneath a tank corresponding to the supply of C02; and in response to determining that the tank has reduced in weight past a threshold weight, determining that the tank needs to be replaced and generating a warning.
Hoare teaches a method of receiving, via the control board, information from a load cell positioned beneath a tank 13 corresponding to the supply of C02 (see fig. 3); and in response to determining that the tank 13 has reduced in weight past a threshold weight, determining that the tank 13 needs to be replaced and generating a warning (see fig. 3 and paragraphs 53 and 56).
Thus, one of ordinary skill in the art would recognize that the known option of providing the beverage dispenser with the step of receiving, via the control board, information from a load cell positioned beneath a tank corresponding to the supply of C02; and in response to determining that the tank has reduced in weight past a threshold weight, determining that the tank needs to be replaced and generating a warning involves only routine skill in the art, for the predictable result of user indication of the amount of CO2 left, allowing the user to replace the tank prior to being completely expelled of content. 
 (2) Response to Argument
In response to appellant’s argument that the cited references either alone or in combination fail to show or suggest at least the following portion of claim 1: “adjusting a flow rate of a concentrate for the flavored beverage based on a second flow rate of a water source and the indicated carbonation level, wherein the second flow rate of the water source varies based on the indicated carbonation level” it is noted that both Green and Black teach the use of a controller, where the flow of concentrate may be adjusted according to a flow of water (which has an indicated carbonation level), and/or a flow of water (which has an indicated carbonation level) may be adjusted according to a flow of concentrate, in order to achieve a desired ratio.
 Green discloses where the controller controls the ratio of each ingredient to achieve the desired recipe (see paragraphs 91 and 92). Green further states that the system provides for carbonated beverage (i.e. carbonated water) to be tailored according to a recipe value stored in conjunction with other drink recipe ingredients (i.e. syrup ratio; see paragraph 101). Accordingly, the concentrate flow rate may be adjusted based on the flow rate of whichever kind of water is dispensed (i.e. at a selected or indicated carbonation level--carbonated, non-carbonated, or a mix), in order to achieve recipe to create a good-tasting drink. 
To further illustrate this feature (adjusting a flow rate of a concentrate for the flavored beverage based on a second flow rate of a water source and the indicated carbonation level) being known in the art, Black is cited for the teaching of a beverage dispensing method, wherein a controller 240 controls the flow rate of concentrate which is based on the flow rate of carbonated water, the controller 240 senses the flow rate of each the concentrate and water (i.e. carbonated or non-carbonated water) and controls dispensing controls (i.e. valves) based on the sensed flow rates to ensure the desired predetermined ratio is achieved (see paragraphs 55 and 56).
Accordingly, the claimed step of adjusting a flow rate of a concentrate for the flavored beverage based on a second flow rate of a water source and the indicated carbonation level, is taught by GREEN and Black, for ensuring the desired ratio is achieved.
With respect to the limitation of “wherein the second flow rate of the water source varies based on the indicated carbonation level”, it is noted that Green discloses where the indicated carbonation level varies based on the desired stored beverage recipe chosen, or a customized selected carbonation level (see paragraphs 93-95 and 110), where a selected carbonation level will have an impact on the flow rate (i.e. see paragraph 106, where the flow rate of the water source may include flow from two open valves simultaneously for a period of time, then flow from one valve open for a period of time while one valve is closed for a period of time).   
 In response to appellant’s argument that the cited references, either alone or in combination, fail to show or suggest the limitation of “determining an average dispense time for the beverage; and generating an alert that a filter needs to be changed based on the average dispense time increases beyond a predefined threshold”, it is noted that the combination of Green, Lim and Black discloses all the elements of the claimed invention except the teaching of determining an average dispense time for the beverage; and generating an alert that a filter needs to be changed based on the average dispense time increases beyond a predefined threshold.
Ergican teaches a beverage dispenser including a filter for filtration of all water entering the system (see paragraphs 27 and 28), wherein the dispenser determines an average dispense time for the beverage and generates an alert that the filter needs to be changed based on the average dispense time increasing beyond a predefined threshold (usage, the use has exceeded the specifications of an existing filter; see paragraphs 109-111).
Accordingly, one of ordinary skill in the art would recognize that the known option of providing the dispenser with a filter, where the dispenser may determine an average dispense time for the beverage, and generating an alert that the filter needs to be changed based on the average dispense time increasing beyond a predefined threshold (usage, the use has exceeded the specifications of an existing filter; paragraphs 109-111), as taught by Ergican, involves only routine skill in the art, for the predictable result of providing a filtration system for the water entering the dispenser, which includes means for indicating to the user when replacement is needed, ensuring proper filtration.
For the above reasons, it is believed that the rejections should be sustained.
Respectfully submitted,
/ROBERT K NICHOLS II/Examiner, Art Unit 3754                                                                                                                                                                                                                                                                                                                                                                                                             Conferees:
/PAUL R DURAND/Supervisory Patent Examiner, Art Unit 3754 
                                                                                                                                                                                                       /CRAIG M SCHNEIDER/Supervisory Patent Examiner, Art Unit 3753 
                                                                                                                                                                                                       Requirement to pay appeal forwarding fee.  In order to avoid dismissal of the instant appeal in any application or ex parte reexamination proceeding, 37 CFR 41.45 requires payment of an appeal forwarding fee within the time permitted by 37 CFR 41.45(a), unless appellant had timely paid the fee for filing a brief required by 37 CFR 41.20(b) in effect on March 18, 2013.